Exhibit 99.1 News release via Canada NewsWire, Toronto 416-863-9350 Attention Business/Financial Editors: Vasogen Announces First Quarter 2008 Results MISSISSAUGA, ON, April 3 /CNW/ - Vasogen Inc. (NASDAQ:VSGN; TSX:VAS), today reported the results of operations for the three months ended February 29, 2008. All dollar amounts referenced herein are in Canadian dollars unless otherwise noted. At February 29, 2008, our cash and cash equivalents totaled $19.9 million, compared with $23.5 million at November 30, 2007. We incurred a net loss for the three months ended February 29, 2008, of $5.3 million, or $0.24 per common share, compared with a net loss of $7.7 million, or $0.47 per common share for the same period in 2007. A key driver of this decrease was a $1.6 million reduction in expenses resulting from the repayment of the senior convertible notes in April 2007, and lower infrastructure and other support costs driven by lower employee numbers in For the three months ended February 29, 2008, research and development expenses decreased to $2.8 million from $3.0 million for the comparable period in 2007. During the first quarter of 2008, these costs were incurred for the initial commercialization of Celacade in Europe and for preparations for ACCLAIM II, a study designed to evaluate the Celacade technology for the treatment of patients with NYHA Class II heart failure. General and administration expenses were $2.7 million for the three months ended February 29, 2008, compared to $3.6 million for the same period in 2007 as a result of lower employee numbers. << Highlights - In January, preclinical findings demonstrating that VP025, the lead candidate from our VP series of drugs, provides a significant neuroprotective effect in a model of Parkinson's disease were published in the European Journal of Neuroscience (Vol 27, pp.294- 300, 2008). - The results from the phase III ACCLAIM trial of our Celacade System in patients with chronic heart failure were published in the January 19th issue of The Lancet (Lancet 2008; 371: 228-36), a world- leading medical journal. As we previously reported, while the trial did not meet its primary endpoint, a key finding from the ACCLAIM trial was a 39% reduction in the risk of death or cardiovascular hospitalizations for a large pre-specified subgroup of patients with NYHA Class II heart failure who received Celacade therapy, compared to patients receiving placebo. - On March 14, 2008, we had a teleconference with the FDA to discuss and clarify the recent comments from the agency regarding the use of a Bayesian approach for ACCLAIM II, a clinical trial which is being planned to support an application for U.S. market approval of the Celacade System for the treatment of patients with New York Heart Association ("NYHA") Class II heart failure. The teleconference with the FDA follows our announcement on March 3rd, stating that the FDA disagrees with the use of a Bayesian approach for the planned ACCLAIM II study. This is contrary to the FDA's original communication to us recommending a Bayesian study design. We have prepared and submitted a written response to the FDA's comments with respect to the use of a Bayesian approach in ACCLAIM II. - Grupo Ferrer Internacional, S.A. ("Ferrer"), our European marketing partner, has the right to market Celacade for the treatment of chronic heart failure in certain countries of the European Union ("E.U.") and Latin America. Celacade has already received E.U. regulatory approval as a medical device under the CE Mark, which enables marketing of Celacade for the treatment of chronic heart failure in the 27 member countries of the E.U. Celacade is also the only CE Mark approved product that specifically targets the destructive chronic inflammation underlying the development and progression of heart failure. Under the CE Mark in Europe, Celacade is approved for the treatment of all NYHA Class II patients and NYHA Class III, & IV heart failure patients who do not have a history of prior heart attack. We currently expect that the first clinical sites in Germany will be in a position to offer Celacade therapy to patients in April 2008. >> Due to the fact that we recently provided a detailed update on corporate activities during our Annual Shareholders' Meeting on March 25, 2008, we will not host a conference call at this time. A replay of the Annual Shareholders' Meeting presentation is available at www.vasogen.com. About Vasogen: Vasogen is a biotechnology company engaged in the research and commercial development of therapies designed to target the destructive inflammatory process associated with the development and progression of cardiovascular and neurodegenerative disorders. The Company's lead product, the Celacade(TM) System, is designed to activate the immune response to apoptosis - an important physiological process that regulates inflammation. Celacade has received European regulatory approval under the CE Mark for chronic heart failure and is being marketed in the EU by Grupo Ferrer Internacional, S.A.
